DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-10, and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the means for maintaining the minimum source to skin distance comprises a cam surface on the linkage that moves the X-ray transparent spacer away from the X-ray source as the distance between the X-ray source and the X-ray receptor is increased.
Eaves (US 2012/0148031) discloses a fluoroscope 100, comprising: an X-ray source 102; an X-ray receptor 104; a support arm 106 that supports the X-ray source 102 and X-ray receptor 104 in a spaced relation; a mechanism, the mechanism being a linkage (among 102, 104, 106), for changing a distance between the X-ray source 102 and the X-ray receptor 104 (i.e., one or both of the source 102 and the receptor 104 are movable to increase or decrease the distance between them; par. [0035], [0038], [0041]-[0042], fig. 1A-1E), wherein the mechanism for changing the distance comprises a linkage that allows the X-ray source to move closer to, or farther away from, the X-ray receptor (i.e., the linkage among 102, 104, 106 causes one or both of the source 102 and the receptor 104 to be movable to increase or decrease the distance between them; par. [0035], [0038], [0041]-[0042], fig. 1A-1E).
Jensen (US 2002/0085681) discloses a fluoroscope 110, comprising: an X-ray source 123; an X-ray receptor (124, 125); a support arm 112 that holds the X-ray source 123 and the X-ray receptor (124, 125) in a spaced relation; and a means 130, the means 130 being a spacer, for maintaining a minimum source to skin distance (SSD) between the X-ray source 123 and skin of a patient disposed between the X-ray source 123 and the X-ray receptor (124, 125) based on a distance between the X-ray source 123 and the X-ray receptor (124, 125; i.e., the spacer provides a safety distance for a patient, which would reasonably interpreted as a minimum SSD; par. [0009], [0033]-130 between the X-ray source 123 and the X-ray receptor (124, 125; Jensen, [0033]-[0034], fig. 6).
Belson (US 2009/0232282) discloses a spacer adjustment means that moves a spacer 384 away from an X-ray source 102 (par. [0083]-[0084], fig. 21-22).
Ciavattoni (US 4,221,970) discloses a mechanism for use with an X-ray machine comprising a linkage which carries a pair of shiftable cam followers configured to increase or decrease the speed of rotation of the linkage (Abstract).
However, the cited prior art does not expressly disclose or suggest the claimed movable spacer.
Applicant’s specification suggests an advantage of Applicant’s invention is providing compliance with safety regulations by adjusting the spacer to ensure compliance with a minimum skin to source distance (SSD; Applicant’s specification, par. [0006]).

Regarding claims 10 and 12, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 3-9 and 13-14, the claims are allowed due to their dependence on claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884